Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-8 of our report dated May 31, 2011 with respect to the audited balance sheet of Biostem US, Corporation as of February 28, 2011, and the related statement of operations, stockholders’ equity (deficit) and cash flows for the year then ended, and the period from November 5, 2008 (inception) through February 28, 2011. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas December 15, 2011
